Case 2:18-cv-13112-LJM-DRG ECF No. 5 filed 02/06/19         PageID.22    Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

                            :
                            :
                            :
                            : Civil Action No.: 18-13112
MARIA STANG                 :
                            :
                  Plaintiff :
v.                          : Honorable Laurie J. Michelson
                            :
DELTA AIR LINES, INC.,      : Magistrate Judge David R. Grand
                            :
                Defendant. :
                            :
                            :
                            :



  PLAINTIFF’S WRITTEN RESPONSE TO ORDER TO SHOW CAUSE

      Plaintiff, Maria Stang, by and through her undersigned attorneys, files this

written response to this Honorable Court’s January 25, 2019 Order to Show Cause.

As accurately stated in the Order, the summons was issued in this case for

Defendant on October 4, 2018. Pursuant to Federal Rules of Civil Procedure 4(m),

“If a defendant is not served within 120 days after the complaint is filed, the court-

-on motion or on its own after notice to the plaintiff--must dismiss the action

without prejudice against that defendant or order that service be made within a

specified time.” As of January 25, 2019, Plaintiff had been unable to secure a
Case 2:18-cv-13112-LJM-DRG ECF No. 5 filed 02/06/19         PageID.23   Page 2 of 3



waiver of service from the attorney who was going to represent Defendant. On

January 31, 2019, Plaintiff’s attorney was contacted by an attorney from the law

firm of Ogletree, Deakins, Nash, Smoak & Stewart, PLLC indicating that their

firm would be representing Defendant in this case. Plaintiff obtained a waiver of

service from attorney Sharon Rae Gross and filed the waiver of service on

February 1, 2019 (ECF No. 4) which was in compliance with Federal Rule 4(m).

As a result, Plaintiff requests that this Honorable Court set aside the Order of Show

Cause at this time and allow the case to move forward.

                             PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court set

aside the Order to Show Cause based on the Plaintiff filing a waiver of service

within 120 days of the issuance of the complaint.


Respectfully submitted,

LAW OFFICES OF ROBERT J. MORAD PLLC.

By/s/Robert J. Morad_____________
By: Robert J. Morad (P56475)
Attorney for Plaintiff
355 S. Old Woodward Ave, Suite 100
Birmingham, MI 48009
248.646.2920
248.646.8747
robert@rjmoradlaw.com




                                         2
Case 2:18-cv-13112-LJM-DRG ECF No. 5 filed 02/06/19   PageID.24   Page 3 of 3



MILDENBERG LAW FIRM
Brian R. Mildenberg, Esq.
PA Attorney ID No. 84861
1735 Market St., Suite 3750
Philadelphia, PA 19103
215-545-4870
Fax: 215-545-4871
brian@mildenberglaw.com
www.MildenbergLaw.com
Attorney for Plaintiff
(pro hac vice pending)

WEISBERG LAW
Matthew B. Weisberg, Esq.
PA Attorney ID No. 85570
7 South Morton Ave
Morton, PA 19070
610-690-0801
Fax: 610-690-0880
Attorney for Plaintiff
(pro hac vice pending)

Dated: February 6, 2019




                                    3
